United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 2, 2003

                         FOR THE FIFTH CIRCUIT           Charles R. Fulbruge III
                                                                 Clerk


                             No. 02-51372
                           Summary Calendar



LONNIE D. CLARK; RUBEN WHITE,

                                      Plaintiffs-Appellants,

versus

ANDREWS COUNTY APPRAISAL DISTRICT; ANDREWS COUNTY, TEXAS;
ROYCE UNDERWOOD, Tax Assessor-Collector for
Andrews County, Texas,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-02-CV-119
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Lonnie D. Clark (Clark) and Ruben White (White) appeal the

dismissal of their suit against various taxing authorities of

Andrews County, Texas, alleging violations of their due process

and equal protection rights guaranteed under the Fifth and

Fourteenth Amendments.    Clark and White asserted that the Andrews

County taxing authorities assessed their property at a much

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-51372
                                  -2-

higher value than comparable properties and ignored their

requests for an administrative hearing before the local tax

board.    The district court dismissed the suit for lack of subject

matter jurisdiction, finding that the action was barred by the

Tax Injunction Act, 28 U.S.C. § 1341.

       The Tax Injunction Act prohibits the federal district court

from exercising jurisdiction over a suit to “enjoin, suspend or

restrain the assessment, levy or collection of any tax under

State law where a plain, speedy, and efficient remedy may be had

in the courts of such State.”     28 U.S.C. § 1341.   Clark and White

could adjudicate their claims fully in Texas state court.      See

McQueen v. Bullock, 907 F.2d 1544, 1547-50 (5th Cir. 1990).      They

“have not demonstrated that the state courts have refused to

entertain their federal claim[s]” or “that their state remedy is

uncertain or speculative.”    See Smith v. Travis County Education

District, 968 F.2d 453, 456 (5th Cir. 1992).

       Thus, the Texas state courts provide Clark and White with

“plain,” “speedy,” and “efficient” remedies, and the federal

court is barred from reviewing their claims by the Tax Injunction

Act.    See McQueen, 907 F.2d at 1550.   The district court did not

err in dismissing Clark and White’s claims for lack of subject

matter jurisdiction.    See id.   Accordingly, the district court

judgment is AFFIRMED.